MEMORANDUM **
Evelin Jackelin Claros-Perez, a native and citizen of Honduras, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for asylum, withholding of removal, and relief under the *87Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Claros-Perez did not identify the particular social group she claims to be part of, and that she did not provide evidence indicating that she was or would be persecuted by gang members on account of a protected ground. See Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 (9th Cir.2005). Accordingly, her asylum and withholding of removal claims fail.
Substantial evidence also supports the agency’s conclusion that Claros-Perez did not establish it is more likely than not that she will be tortured if returned to Honduras. See Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.